DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                  
This office action is in response to the amendment filed on 12/28/2020.  Claims 1-18 remain pending with claims 1, 8 and 13 have been amended.                              

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.                           
In the remarks, Applicants made three main arguments.                      
a) The first argument:  To begin, Applicants respectfully submit that Nakajima does not show or suggest “sampling the original display data signal based on a clock input signal to obtain, form the original display data signal, a display mode signal, a gate line scanning signal, and an initial data voltage signal,” as recited in claim 1.                                 
This argument is not persuasive.  Nakajima clearly teaches that the sampling and first latch circuit 322 is supplied with image data (display data) as serial data from an external image data supply (see section [0051]).  This image data (display data) supplied from an external image data supply source is the original display data and/or an initial data voltage signal.  This sampling and first latch circuit 322 sequentially samples the original data supplied from the external image data supply based on the sampling pulse outputted from the horizontal shift register 321 (see section [0051]), wherein the horizontal shift register 321 is supplied with a horizontal (H) start pulse and a horizontal clock pulse from a clock generating circuit 35 (see section [0050]).  Therefore, Nakajima clearly teaches the claimed invention, or “sampling the original display data signal based on a clock input signal to obtain, form the 
b)  The second argument:  It can be seen from the disclosure of figure 3 in Nakajima that, by sampling, through the sampling and first latch circuit 322, the display data in synchronization with the sampling pulse, only the display data (that is finally output to the display area 31 for displaying via the second latch circuit 323 and the DAC 324) is obtained; however, the gate line scanning signal and the display mode signal as recited in claim 1 are not obtained.                          
This argument is not persuasive.  Nakajima clearly discloses that the horizontal shift register 321 carries out horizontal scanning by sequentially generating a sampling pulse in the cycle of the H clock pulse in response to the H start pulse (see section [0050]).  And the image data of one line read out from the latch circuits 323/333 is converted to an analog signal by the DA converters 324/334 and is outputted as display data to the respective column lines of display area 31.  Then, a row is selected in accordance with a row selecting pulse outputted from the vertical shift register 341 (see section [0066]).  And since both the horizontal shift register 321 and the sampling and first latch circuit 322 are parts of the first horizontal driving system 32 (see section [0048]), therefore the horizontal driving system 32/33 obtaining the gate line scanning signal.  Furthermore, “the display data is sequentially written to pixel electrodes by each row and thus full-screen display corresponding to the serially inputted data is made” teaches that display mode signal is obtained (see section [0066]).                            
c)  The third argument:  In Nakajima, rather, the gate line scanning signal is generated by the vertical shift register 341, which does not disclose sampling the display data to obtain the gate line scanning signal.  Although two display modes of full screen display mode and partial screen display mode appear to be disclosed in Nakajima, the two display modes are realized by controlling the second latch circuits 323, 333 by the latch control circuits 36, 38 (referring to [0063]), which does not disclose that the display model signal is obtained by sampling the display data.                    
.                                     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2002/0135556), hereafter as Nakajima.                              
RE claims 1, 8 and 13, Nakajima discloses the invention substantially as claimed.                    
Nakajima discloses that a system and a method of using it (see figure 3 and sections [0045], [0046]), comprising: a display apparatus comprising a display panel (see figure 3 and section [0047]; i.e., LCD panel) and a display drive apparatus and a method of display driving (see figure 3 and sections [0045], [0046]; i.e., first horizontal driving system 32 or second horizontal driving system 33), wherein the display drive apparatus is arranged on the display panel (see figure 3 and section [0047]) and 
In re Kuhle, 526F.2d 553, 188 USPQ 7 (CCPA 1975).                  
RE claims 9 and 14, Nakajima in view of the rationale above disclose that the display data signal receiving circuit is a serial peripheral interface (see sections [0051], [0064], [0066]; i.e., image/display data is inputted serially from external source).                          
RE claims 2, 6, 10 and 15, Nakajima in view of the rationale above disclose that wherein the signal sampling circuit comprises: a first counter configured to count the number of pulses in the clock input signal, and acquire a display mode data bit, a gate line scanning data bit, and a data voltage data bit from the original display data signal respectively according to the number of pulses counted (see section [0057] and figure 4 and its associated depictions; i.e., H counter 41); a display mode determining circuit configured to obtain the display mode signal based on the display mode data bit (see sections [0063], [0064], [0066]; i.e., full-screen display mode or partial-screen display mode are realized/determined by the control of latch circuits 323, 333 by the latch control circuits 36, 38); a gate line decoder configured to decode the gate line scanning data bit to obtain the gate line scanning signal (see figure 4 and section [0059], [0060]; i.e., decoder 43); and a decoder configured to obtain the initial data voltage signal according to the data voltage data bit (see figure 4 and sections [0059], [0060]; i.e., decoder 46).                         
RE claims 3, 11 and 16, Nakajima in view of the rationale above disclose that wherein the data shifting circuit comprises: a data bit determining circuit configured to determine the number of bits of a data voltage in the display mode signal (see sections [0086], [0087], [0088] and figure 5); and a shift 
RE claims 7, 12 and 17, Nakajima in view of the rationale above disclose that wherein the display drive apparatus further comprises: a data latch configured to latch the data voltage signal after the data voltage signal is received, and write the latched data voltage signal into a pixel unit of the display apparatus after the gate line scanning signal of a current row is received (see figure 3 and sections [0051], [0052], [0066], [0046]; i.e., latch circuit 323 or latch circuit 333); a gate line scanning signal control circuit configured to output the gate line scanning signal of a next row after writing the data voltage signal is completed (see sections [0050], [0061], [0052], [0064], [0065]; i.e., the latch control circuit 36 or the latch control circuit 38 to repeatedly output the gate line scanning signal of a next row after writing the 1H data voltage signal is completed); a second counter configured to start to count when latching the data voltage signal, and stop counting after writing the data voltage signal is completed (see figure 4 and its associated depictions; i.e., H counter 41); and a first counter control circuit configured to control the first counter not to output a signal when the second counter is not zero, and reset the first counter when the second counter stops counting (see figure 4 and its associated depictions; i.e., V counter 42).                          
RE claim 4, Nakajima in view of the rationale above disclose that wherein the obtaining the display mode signal based on the display mode data bit comprises: determining a current display state mode and a color display state mode for the display apparatus based on a value of each data bit of the display mode data bit (see sections [0008], [0037], [0042], [0043]); and generating a corresponding display mode signal according to the current display state mode and the color display state mode (see sections [0044], [0043]).                         
.                                     
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al (US 2002/0135556), hereafter as Nakajima, in view of the instant application admitted prior art, hereafter as AAPA.                              
RE claim 18, Nakajima in view of the rationale above disclose the invention substantially as claimed.                           
However, Nakajima in view of the rationale above do not specifically teach that a wearable device, the wearable device comprising the display apparatus.                        
The AAPA teaches that a wearable device, for example, smart watches, smart wristbands, or virtual reality glasses usually has a display function (see sections [0003], [0004]).                 
Nakajima, the rationale above and the AAPA are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Nakajima in view of the rationale above to include the teachings from AAPA in order to provide a display apparatus enjoyable for a user to use.                      

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED TZENG whose telephone number is (571)272-7565.  The examiner can normally be reached on Weekdays from 2PM to 10PM.                
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/FRED TZENG/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        


FFT
January 21, 2021